Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 9/26/2022 has been entered. 
Claim Status
Claims 1-22 are pending.
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" with the “Amendment/Request for Reconsideration-After Non-Final Rejection” filed on 9/26/2022, have been fully considered, but are moot because the Arguments do not apply to new ground of rejections. Applicant apparently argues that the features (common source or drain structure in contact with lateral ends of each of the nanowires) are different from the source/drain region 82 in contact with ends of each nanowires 28 or 25 taught by the prior art, Doornbos in Fig. 18-19, see Arguments on pages 12-13. However, the Applicant’s claimed features (common source or drain structure in contact with lateral ends of each of the nanowires) are not shown in any Drawings and not supported in the Applicant’s Specification. One of ordinary skill person in the art can not understand how the claimed features (common source or drain structure in contact with lateral ends of each of the nanowires) are different from the prior art by Doornbos. Therefore, the Drawings are objected and claims are rejected under 35 USC § 112, see detail below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of “the first common source or drain structure in contact with a first lateral end of each of the plurality of strained n-type nanowires; … the second common source or drain structure in contact with a second lateral end of each of the plurality of strained n-type nanowires; … the third common source or drain structure in contact with a first lateral end of each of the plurality of strained p-type nanowires … the fourth common source or drain structure in contact with a second lateral end of each of the plurality of strained p-type nanowires” recited in independent claims 1, 13 and 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7 and 13-22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, it recites “the first common source or drain structure in contact with a first lateral end of each of the plurality of strained n-type nanowires; … the second common source or drain structure in contact with a second lateral end of each of the plurality of strained n-type nanowires; … the third common source or drain structure in contact with a first lateral end of each of the plurality of strained p-type nanowires … the fourth common source or drain structure in contact with a second lateral end of each of the plurality of strained p-type nanowires”, these features are not described in the Specification and not shown in the Drawings. Therefore, it is rejected under 35 U.S.C. 112(a).
Regarding claim 2-7, they are rejected under 112(a) due to their dependencies on claim 1. 
Regarding claim 13, it recites “the first common source or drain structure in contact with a first lateral end of each of the plurality of strained n-type nanowires; … the second common source or drain structure in contact with a second lateral end of each of the plurality of strained n-type nanowires; … the third common source or drain structure in contact with a first lateral end of each of the plurality of strained p-type nanowires … the fourth common source or drain structure in contact with a second lateral end of each of the plurality of strained p-type nanowires”, these features are not described in the Specification and not shown in the Drawings. Therefore, it is rejected under 35 U.S.C. 112(a).
Regarding claim 14-21, they are rejected under 112(a) due to their dependencies on claim 13. 
Regarding claim 22, it recites “the first common source or drain structure in contact with a first lateral end of each of the plurality of strained n-type nanowires; … the second common source or drain structure in contact with a second lateral end of each of the plurality of strained n-type nanowires; … the third common source or drain structure in contact with a first lateral end of each of the plurality of strained p-type nanowires … the fourth common source or drain structure in contact with a second lateral end of each of the plurality of strained p-type nanowires”, these features are not described in the Specification and not shown in the Drawings. Therefore, it is rejected under 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 and 13-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, it recites “the first common source or drain structure in contact with a first lateral end of each of the plurality of strained n-type nanowires; … the second common source or drain structure in contact with a second lateral end of each of the plurality of strained n-type nanowires; … the third common source or drain structure in contact with a first lateral end of each of the plurality of strained p-type nanowires … the fourth common source or drain structure in contact with a second lateral end of each of the plurality of strained p-type nanowires”, it is not clear how the common source or drain structure contacts to a lateral end of each of the plurality of strained nanowires. These features are not shown in the Drawings and not described in the Specification either. Therefore, the claim is indefinite.
The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention.
As there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claim 1, it would not be proper for the examiner to reject such a claim on the basis of prior art. See MPEP 2173.06 II (second)  wherein In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Regarding claim 2-7, they are rejected under 112(b) due to their dependencies on claim 1. 
Regarding claim 13, it recites “the first common source or drain structure in contact with a first lateral end of each of the plurality of strained n-type nanowires; … the second common source or drain structure in contact with a second lateral end of each of the plurality of strained n-type nanowires; … the third common source or drain structure in contact with a first lateral end of each of the plurality of strained p-type nanowires … the fourth common source or drain structure in contact with a second lateral end of each of the plurality of strained p-type nanowires”, it is not clear how the common source or drain structure contacts to a lateral end of each of the plurality of strained nanowires. These features are not shown in the Drawings and not described in the Specification either. Therefore, the claim is indefinite.
The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention.
As there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claim 1, it would not be proper for the examiner to reject such a claim on the basis of prior art. See MPEP 2173.06 II (second)  wherein In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Regarding claim 14-21, they are rejected under 112(b) due to their dependencies on claim 13. 
Regarding claim 22, it recites “the first common source or drain structure in contact with a first lateral end of each of the plurality of strained n-type nanowires; … the second common source or drain structure in contact with a second lateral end of each of the plurality of strained n-type nanowires; … the third common source or drain structure in contact with a first lateral end of each of the plurality of strained p-type nanowires … the fourth common source or drain structure in contact with a second lateral end of each of the plurality of strained p-type nanowires”, it is not clear how the common source or drain structure contacts to a lateral end of each of the plurality of strained nanowires. These features are not shown in the Drawings and not described in the Specification either. Therefore, the claim is indefinite.
The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention.
As there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claim 1, it would not be proper for the examiner to reject such a claim on the basis of prior art. See MPEP 2173.06 II (second)  wherein In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Reasons for Allowance
Claims 8-12 are allowed as the reasons stated in the previous Office Action dated on 3/7/2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARUN LU/Primary Examiner, Art Unit 2898